Citation Nr: 0208288	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  95-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
sinusitis.

2.  Entitlement to an increased (compensable) rating for 
rhinitis.

(The issue of entitlement to service connection for basal 
cell carcinoma (BCC) of the nose due to Mustard Gas exposure 
will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1939 to May 1940, 
from October 1942 to August 1943, and from June 1945 to July 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for BCC of the 
nose and also denied increased ratings for sinusitis and 
rhinitis as well as bronchial asthma.  In September 1995, the 
veteran withdrew his appeal in writing for an increased 
rating for asthma per 38 C.F.R. § 20.204.  

In a December 1998 rating decision, the veteran also 
determined that new and material had not been received to 
reopen the claim of service connection for a left foot 
fracture, that service connection was not warranted for a 
left inguinal hernia, and that an increased rating for 
bronchial asthma was denied.  In a November 1999 rating 
decision, the RO also denied service connection for 
cataracts, laryngitis, gums falling away with loss of all 
teeth, and the birth defects of the veteran's oldest 
daughter.  The veteran was notified of these decisions and of 
his procedural and appellate rights, but he did not appeal 
any issue, thus, none of these issues is before the Board.  

The main body of the present Board decision concerns the 
veteran's claims for a higher ratings.  The Board is not, at 
this time, considering the claim of service connection.  
Rather, the Board is undertaking additional development on 
that issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran's sinusitis is productive of discharge and 
headaches, but is not manifested by incapacitating 
recurrences, severe headaches, purulent discharge or crusting 
reflecting purulence; or by one or two incapacitating 
episodes of sinusitis per year requiring prolonged antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting. 

2.  The veteran's rhinitis is not manifested by definite 
atrophy of the intranasal structure and moderate secretion or 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction of one side.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for 
sinusitis, are met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6513 (1996).

2.  The criteria for a compensable rating for rhinitis are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.31, 4.97, Diagnostic Code 6501 (1996); 38 C.F.R. §§ 
4.1, 4.7, 4.31, 4.97, Diagnostic Codes 6522, 6523 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
November 1994 rating decision; January 1995 statement of the 
case; June 1996 hearing officer decision and supplemental 
statement of the case; December 1998 rating decision; 
December 1998 supplemental statement of the case; November 
1999 rating decision; December 1999 supplemental statement of 
the case; and February 2001 supplemental statement of the 
case, of the reasons and bases for the denial of his claims.  
The Board concludes that the discussions in the rating 
decisions, statement of the case, and supplemental statements 
of the case, informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent VA and private records have been 
obtained.  In addition, the veteran was afforded a VA 
examination in August 1994 and September 1998 as well as a 
computerized tomography (CT) in April 2000.  The medical 
evidence as a whole satisfies the criteria under 38 C.F.R. 
§ 3.326 as to all issues.  The veteran has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of his claims.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 

Background

In a September 1946 rating decision, service connection was 
granted for sinusitis and a non-compensable rating was 
assigned.  In April 1993, the veteran complained that his 
sinus symptoms had increased.  He maintained that he had 
purulent discharge, pain in the frontal area, and post nasal 
drip.  September 1993 x-rays revealed normal paranasal 
sinuses.  In a September 1993 report, it was noted that the 
veteran complained of sinus trouble as well as chronic ear 
pain, however, the examiner indicated that sinus films were 
normal and that the veteran did not have sinusitis.  

In August 1994, the veteran was afforded a VA examination.  
At that time, he reported that he had a dripping down his 
nose of yellow secretions and post nasal drip accompanied by 
pain about his frontal and left maxillary.  Physical 
examination revealed that his frontal sinuses were tender to 
percussion, but examination of the nose otherwise was normal 
except for scarring from his BCC surgery.  The impression was 
chronic sinusitis/rhinitis.

In a November 1994 rating decision, the veteran's disability 
was recharacterized as sinusitis and rhinitis, but the non-
compensable rating was confirmed and continued.  The veteran 
appealed.  

In September 1995, the veteran testified at a personal 
hearing at the RO.  At that time, he related that he had 
self-medicated his sinus problems for 25 years and that his 
prescribed medication was not useful.  He stated that he had 
a sore throat from post nasal drip as well as congestion 
which prevented him from breathing through his nose.  The 
veteran also indicated that he had frontal headaches for 
which he took aspirin.  

In February 1997, the veteran underwent reconstructive 
surgery of his nose, but this was due to his BCC.  

In September 1998, the veteran was treated by Richard Bailey, 
M.D., for his sinus problems.  At that time, he complained of 
congestion and post-nasal drip.  The veteran also indicated 
that he had frontal pressure headaches which were easily 
relieved by medication.  He denied any purulent rhinorrhea or 
vision problems.  He denied having any previous sinonasal 
surgery.  Physical examination revealed clear external ear 
canal and tympanic membranes bilaterally.  Anterior 
rhinoscopy revealed mildly boggy mucosa with a crooked septum 
to the left.  The mouth had normal mucosa.  A flexible 
sinonasal pharyngolaryngoscopy was performed which revealed 
mildly boggy mucosa, but clear mucus without any polyposis.  
The impression was chronic allergic rhinitis.  

In September 1998, the veteran was also afforded a VA 
examination.  At that time, he related that he had congestion 
for which he took medication.  He indicated that he had never 
been on antibiotics for his sinus problems.  The veteran 
stated that he did not breathe normally through his nose and 
had some drainage at the back of his nose which was sometimes 
yellow and sometimes clear.  The veteran complained of 
frequent sneezing as well as headaches.  He reported no past 
history of sinus surgery.  Physical examination revealed that 
the veteran's nose looked good, post-surgery for his BCC.  
Intranasally, the veteran's right nasal airway was heavily 
scarred from the BCC surgery, but there was a good nasal 
airway present on the left and a moderately fair nasal airway 
present on the right.  There was no evidence of intranasal 
polyps.  The impression was chronic sinusitis.  A CT scan was 
recommended.  

A June 1999 record noted that the veteran had rhinitis.  

In April 2000, a CT was performed on the sinuses which 
revealed right frontal sinusitis changes, minimal.  In an 
April 2000 notation, it was noted that the veteran had post 
nasal drip and was suffering from rhinitis.  A November 2000 
record noted that the veteran had sinusitis.  In May 201, the 
veteran exhibited a tender upper maxillary region.  It was 
noted that the veteran had an allergy to feathers and dust.  
It was noted that he had post nasal drip with rhinorrhea.


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings and 
lay statements regarding the current level of the veteran's 
service-connected disabilities.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  

While this appeal was pending, the rating criteria for 
diseases of the nose and throat were revised effective 
October 7, 1996.  Where a law or regulation changes after a 
claim is filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  For the period preceding the effective date of the 
regulatory change, the Board should apply the old regulation.  
VAOPGCPREC 3-2000 (2000).  In this case, the Board notes that 
the RO separated the veteran's sinusitis and his rhinitis, 
however, as each was assigned a non-compensable rating, 
neither the old nor new version of the rating code was 
considered to be more favorable by the RO.  

With regard to sinusitis, the RO has assigned a non-
compensable rating for sinusitis under Diagnostic Code 6510 
(chronic panusinusitis).  Under both the old and new 
criteria, chronic panusinusitis is evaluated under the 
general rating criteria for sinusitis.  Under the old 
criteria, the 10 percent rating contemplated moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches.  Under the new criteria, the 10 percent rating 
contemplates one or two incapacitating episodes of sinusitis 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

Under the criteria in effect prior to October 1996, a 30 
percent evaluation for sinusitis under Diagnostic Code 6514 
was warranted for severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  The 
maximum 50 percent rating was warranted for postoperative 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations. 

Under the criteria currently in effect, a 30 percent 
evaluation under Diagnostic Code 6514 is warranted for three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  The 
new regulatory criteria clarifies that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6514, Note (2001).

A review of the evidence shows that the veteran has discharge 
and headaches.  The Board notes, however, that these 
headaches are not severe and are easily relived by 
medication.  He does not have any crusting or scabbing.  In 
addition, the veteran has not suffered from any 
incapacitating episodes of sinusitis and his sinusitis has 
not required antibiotic treatment.  Although the veteran has 
complained of purulent discharge, this was not objectively 
shown.  The Board finds the objective evidence to be 
probative while the veteran's complaints are less probative 
because he has been examined on multiple occasions and 
purulent discharge has not been demonstrated.  

Accordingly, the Board finds that the old criteria for 
sinusitis is more favorable to the veteran because his 
symptoms are such as to warrant a 10 percent rating based on 
discharge and headaches.  He does not meet the 30 percent 
criteria under the old version because, as noted, he has not 
suffered from incapacitating recurrences, severe headaches, 
purulent discharge or crusting reflecting purulence.  Under 
the new criteria, a 10 percent rating contemplates one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
veteran has not suffered from any incapacitating episodes 
requiring prolonged antibiotic treatment nor has he had 
purulent discharge or crusting.

Therefore, the Board finds that a 10 percent rating for 
sinusitis, but no more, is warranted under the old rating 
criteria, which is more favorable to the veteran than the new 
criteria.  

With regard to rhinitis, under the old version of the rating 
schedule under Diagnostic Code 6501, a 10 percent evaluation 
is warranted for chronic atrophic rhinitis with definite 
atrophy of the intranasal structure and moderate secretion.  
A 30 percent evaluation requires moderate crusting, ozena 
(atrophic rhinitis marked by a thick mucopurulent discharge, 
mucosal crusting, and fetor), and atrophic changes.  The 
regulatory changes in 1996 replaced the criteria for chronic, 
atrophic rhinitis under Diagnostic Code 6501 with two 
separate Diagnostic Codes for allergic and bacterial 
rhinitis.  Under Diagnostic Code 6522, allergic or vasomotor 
rhinitis without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction of one side, warrants a 10 percent evaluation.  A 
30 percent rating is warranted where polyps are present. 
Under Diagnostic Code 6523, bacterial rhinitis with permanent 
hypertrophy of turbinates and with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction of one side, warrants a 10 percent evaluation.  A 
30 percent rating is warranted for rhinoscleroma.

The Board finds that neither version of the rating criteria 
is more favorable to the veteran as he does not meet the 
criteria for a 10 percent rating under either version.  He 
does not have definite atrophy of the intranasal structure 
and moderate secretion or greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction of one 
side.  Although the veteran asserts that he has complete 
obstruction on both sides, the September 1998 evaluations and 
the April 2000 CT scan showed that he does not have complete 
obstruction on both sides nor did it show greater than 50-
percent obstruction of nasal passage on both sides.  The 
veteran does have scarring in his right nasal airway, but 
this is due to his BCC surgery, not his rhinitis or 
sinusitis.  

Accordingly, the Board finds that a compensable rating for 
rhinitis is not warranted.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order. The evidence in this case fails to 
show that the veteran's sinusitis and rhinitis now cause or 
have in the past caused marked interference with his 
employment, or that either have in the past or now require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  


ORDER

Entitlement to a 10 percent rating for sinusitis is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

An increased rating for rhinitis is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

